UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14124 MILLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Tennessee 62-1566286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8503 Hilltop Drive Ooltewah, Tennessee (Address of principal executive offices) (Zip Code) (423) 238-4171 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as of April 30, 2010 was 11,650,525. Index PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets – March31, 2010 and December31, 2009 2 Condensed Consolidated Statements of Income for the Three Months Ended March31, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 5. Exhibits 15 SIGNATURES 16 FORWARD-LOOKING STATEMENTS Certain statements in this Form 10-Q, including but not limited to statements made in Part I, Item 2–“Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may be deemed to be forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “could,” “continue,” “future,” “potential,” “believe,” “project,” “plan,” “intend,” “seek,” “estimate,” “predict,” “expect,” “anticipate” and similar expressions, or the negative of such words, or other comparable terminology.Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements.Such forward-looking statements are made based on our management’s beliefs as well as assumptions made by, and information currently available to, our management.These forward-looking statements are subject to a number of risks and uncertainties, including, economic and market conditions; the risks related to the general economic health of our customers; our customers’ access to capital and credit to fund purchases, including the ability of our customers to secure floor plan financing; the success and timing of existing and additional export and governmental orders; the cyclical nature of our industry; changes in fuel and other transportation costs; our dependence on outside suppliers of raw materials; changes in the cost of aluminum, steel and related raw materials; and those other risks referenced herein, including those risks referred to in Part II, Item 1A–“Risk Factors” and those risks discussed in our other filings with the Securities and Exchange Commission, including those risks discussed under the caption “Risk Factors” in our Annual Report on Form 10-K for fiscal 2009, which discussion is incorporated herein by this reference.Such factors are not exclusive.We do not undertake to update any forward-looking statement that may be made from time to time by, or on behalf of, our company. PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March31, 2010 (Unaudited) December31, 2009 ASSETS CURRENT ASSETS: Cash and temporary investments $ $ Accounts receivable, net of allowance for doubtful accounts of $2,089 and $2,090 at March31, 2010 and December31, 2009, respectively Inventories Prepaid expenses and other Current deferred income taxes Total current assets PROPERTY, PLANT, AND EQUIPMENT, net GOODWILL DEFERRED INCOME TAXES OTHER ASSETS 5 61 $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term obligations $ $ Accounts payable Accrued liabilities and other Total current liabilities LONG-TERM OBLIGATIONS, less current portion 32 56 COMMITMENTS AND CONTINGENCIES (Notes 5 and 7) SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value; 5,000,000 shares authorized, none issued or outstanding – – Common stock, $.01 par value; 100,000,000 shares authorized, 11,636,231 and 11,627,315 outstanding at March31, 2010 and December31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 2 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended March31 NET SALES $ $ COSTS AND EXPENSES: Costs of operations Selling, general and administrative expenses Interest expense, net Other expense 42 55 Total costs and expenses INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ BASIC INCOME PER COMMON SHARE $ $ DILUTED INCOME PER COMMON SHARE $ $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs 5 23 Provision for doubtful accounts 45 Loss on disposal of equipment – 17 Stock-based compensation Issuance of non-employee director shares 75 75 Deferred income tax provision Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other 14 ) Accounts payable ) Accrued liabilities and other ) Net cash flows from operating activities INVESTING ACTIVITIES: Purchases of property, plant, and equipment ) ) Proceeds from sale of property, plant and equipment 22 1 Payments received on notes receivable 99 20 Net cash flows from investing activities ) ) FINANCING ACTIVITIES: Payments on long-term obligations ) ) Payments of cash dividends ) – Proceeds from stock option exercises 14 – Net cash flows from financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND TEMPORARY INVESTMENTS ) ) NET CHANGE IN CASH AND TEMPORARY INVESTMENTS CASH AND TEMPORARY INVESTMENTS, beginning of period CASH AND TEMPORARY INVESTMENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ $ Cash payments for income taxes, net of refunds $ $ The accompanying notes are an integral part of these financial statements. 4 MILLER INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The condensed consolidated financial statements of Miller Industries, Inc. and subsidiaries (the “Company”) included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.Nevertheless, the Company believes that the disclosures are adequate to make the financial information presented not misleading.In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which are of a normal recurring nature, to present fairly the Company’s financial position, results of operations and cash flows at the dates and for the periods presented.Cost of goods sold for interim periods for certain entities is determined based on estimated gross profit rates.Interim results of operations are not necessarily indicative of results to be expected for the fiscal year.These condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2009.Certain prior year amounts have been reclassified to conform to current year presentation, with no impact on previously reported shareholders’ equity.The Company evaluated subsequent events through the date the financial statements were issued. 2. BASIC AND DILUTED INCOME PER SHARE Basic income per share is computed by dividing income by the weighted average number of common shares outstanding.Diluted income per share is calculated by dividing income by the weighted average number of common and potential dilutive common shares outstanding.Diluted income per share takes into consideration the assumed exercise of outstanding stock options resulting in approximately 457,000 and 36,000 potential dilutive common shares for the three months ended March31, 2010 and 2009, respectively.For the three months ended March 31, 2010, none of the outstanding stock options would have been anti-dilutive.Options to purchase approximately 127,000 shares of common stock were outstanding during the three months ended March31 2009, but were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive. 3. INVENTORIES Inventory costs include materials, labor and factory overhead.Inventories are stated at the lower of cost or market (net realizable value), determined on a first-in, first-out basis.Appropriate consideration is given to obsolescence, valuation and other factors in determining net realizable value.Revisions of these estimates could result in the need for adjustments.Inventories, net of reserves, at March31, 2010 and December31, 2009 consisted of the following (in thousands): March31, 2010 December31, 2009 Chassis $ $ Raw materials Work in process Finished goods $ $ 5 4. GOODWILL AND LONG-LIVED ASSETS The Company periodically reviews the carrying amount of its long-lived assets and goodwill to determine if those assets may be recoverable based upon the future operating cash flows expected to be generated by those assets.Management believes that its long-lived assets are appropriately valued. 5. LONG-TERM OBLIGATIONS Long-term obligations consisted of the following at March31, 2010 and December31, 2009 (in thousands): March31, 2010 December31, 2009 Outstanding borrowings under Previous Credit Facility $
